~

\G F LED
On" IN THE UNITED STATES DISTRICT COURT sere
FOR THE NORTHERN DISTRICT OF TEXAS dvi3 JUL =9 PH ok: 17
DALLAS DIVISION

     
 
  
    
 

Case 3:17-cv- 02977 “< SEAL EO Ce 1of4 PagelD 124

UNITED STATES OF AMERICA and
THE STATE OF TEXAS, ex rel.
MARK ADAMS,

Plaintiffs, Civil Action No. 3:17-CV-02977-M

V.
FILED IN SEALED CASE

 

MEDOC HEALTH SERVICES, LLC, and
JOHN DOES 1-100,

 

Defendants.

UNITED STATES OF AMERICA’S NOTICE OF PARTIAL INTERVENTION

1. Pursuant to the False Claims Act, 31 U.S.C. §§ 3730(b)(2) and (4), the
United States of America notifies the Court of its election to partially intervene in this
civil action. In particular, the United States-elects to intervene on the claims that
Defendant Medoc Health Services, LLC, along with and/or in concert with certain other
individuals and entities, caused the submission of false claims to the United States by
soliciting, paying, and/or receiving kickbacks in exchange for arranging federal referrals
to certain pharmacies in violation of the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b.
The United States elects not to intervene at this time on the other claims asserted on its
behalf in this action. The United States intends to file a complaint in partial intervention
on the intervened claims within ten (10) days of the filing of this Notice.

2. While the United States is not intervening at this time as to certain claims

asserted on its behalf in this action, its investigation of those allegations may continue.

United States of America’s Notice of Partial Intervention - Page 1

SEPUTY exzex c]

nen emeneatiartinearitniitagl

 
 

Case 3:17-cv-0297 Document 23 Filed 07/09/19 oe 2of4 PagelD 125

3. Further, although the United States is not intervening at this time as to
certain claims asserted on its behalf in this action, it would respectfully refer the Court to
31 U.S.C. § 3730(b)(1), which permits a relator to maintain the declined portion of the
action in the name of the United States; providing, however, that the “action may be
dismissed only if the court and the Attorney General give written consent to the dismissal
and their reasons for consenting.” Jd. Therefore, the United States requests that, should
either relator or any defendants propose that the non-intervened claims be dismissed,
settled, or otherwise discontinued, this Court solicit the written consent of the United
States before ruling or granting its approval.

4, The United States further requests that pursuant to 31 U.S.C. § 3730(c)(3),
should this case continue as to the non-intervened claims, relator and defendants serve all
pleadings filed in this action upon the United States and all Orders issued by the Court
also be sent to the undersigned counsel for the government.

5. The United States reserves its right to order any deposition transcripts
related to the non-intervened claims and to intervene on those claims, for good cause
shown, at a later date pursuant to 31 U.S.C. § 3730(c)(3).

6. The United States reserves the right to seek the dismissal of the relator’s
action or claim on any appropriate grounds, including under 31 U.S.C. §§ 3730(b)(5) and
(e)(4).

7. Finally, the United States respectfully requests that only the Complaint, this
Notice, and the attached proposed Order be unsealed and served upon defendants. The

United States asks that all other materials in this matter (including, but not limited to, any

United States of America’s Notice of Partial Intervention - Page 2
 

Case 3:17-cv-02977 Document 23 Filed 07/09/19 oe 30f4 PagelD 126

applications and accompanying memoranda filed by the United States for an extension of
time in which to intervene or for any other reason) remain under seal and not be made
public or served on defendants at any time because, in discussing the content and extent
of the United States’ investigation, such papers are provided by law to the Court alone for
the sole purpose of evaluating whether the seal an time for making an election to
intervene should be extended.

8. A proposed order accompanies this notice.

Respectfully submitted,

ERIN NEALY COX
UNITED STATES ATTORNEY

 

RICHARD J. GUILTINAN
Assistant United States Attorney
Texas Bar No. 24074332

1100 Commerce Street, Third Floor
Dallas, Texas 75242

Telephone: 214-659-8600
Facsimile: 214-659-8807

Email: richard.guiltinan@usdoj.gov

 

Attorneys for the United States of America

United States of America’s Notice of Partial Intervention - Page 3
 

Case 3:17-cv-02977 Document 23 Filed 07/09/19 oe 4of4 PagelD 127

CERTIFICATE OF SERVICE

I hereby certify that on July 9, 2019, a copy of the foregoing pleading and
proposed order were mailed by first class mail to counsel for Relator:

Steve Sumner

Justin Sumner

Sumner, Schick & Pace L.L.P.
3811 Turtle Creek Blvd.

Suite 600

Dallas, TX 75219

a

RICHARD J. GUILTINAN

United States of America’s Notice of Partial Intervention - Page 4
